DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 December 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yung 2002/0045029 for the reasons of record. As to amended claim 11, Fig. 1 of Yung discloses parallel front and back dams on his mat.

Claims 1, 4, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W0O0000/16682 for the reasons of record. As to amended claim 11, Fig. 3 of the reference discloses parallel front and back dams on his mat.

Claims 1, 4, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP3-
284432 for the reasons of record. As to amended claim 11, Fig. 1 of the reference discloses parallel front 150 and back 130 dams on his mat.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior
Office action.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over either JP3-284432 or Yung 2002/0045029 each in view of in view of either GB2515072 or MacNeil 8,267,459 for the reasons of record.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP3-284432 in view of Yung 2002/0045029 for the reasons of record.
 
Response to Arguments
Applicant's arguments filed 2 December 2021 have been fully considered but they are not persuasive. Concerning Yung applicant argues that  “As shown especially in the graph above, the two opposite dams of present application structure that each has two inclined surfaces (130, 140) with different inclined angles (angle A, angle B) and the angle between the first inclined surface with a vertical line (angle A) is greater than the angle between the second inclined surface with a vertical line (angle B) are built for better endurance of the car mat structure; and further two inclined cover pads (600) each covers a junction area formed by each dam with the bottom pad for not retaining debris in junctions and for better convenience of cleaning; and further the upper part of each of the opposite dams is formed as an inverted V shape for even better endurance of the car mat structure.” This argument is not persuasive because the rejected claims 1, 4, 11, 13 and 16 do not include a reference to “a vertical line”, only that there be two inclined surfaces with different angles. Since Fig. 4 of Yung clearly discloses the dams with two surfaces with different angles as shown below, the instant claims are anticipated by Yung.

    PNG
    media_image1.png
    191
    117
    media_image1.png
    Greyscale

	Concerning applicant’s discussion of the rejection over WO 00/16682, this reference clearly discloses in Fig. 4 a mat with raised walls or dams with two inclined surfaces; see the arrows below.

		
	
    PNG
    media_image2.png
    209
    524
    media_image2.png
    Greyscale


These inclined surface in WO 00/16682 have different angles of inclination. 
	Regarding applicant’s discussion of JP3-284432, the wall or floor panel 2 shown in Fig. 8 of the reference is not the mat, the mat is the object shown in Fig. 9 which sits on the floor panel 2. The mat shown in Figs. 8 and 9 has outer walls or dams that clearly have two different inclined surfaces as shown below highlighted by the arrows. 

    PNG
    media_image3.png
    196
    374
    media_image3.png
    Greyscale

	For the reasons set forth above the instant claims are not allowable over the prior art.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783